ORDER ON MANDATE
PER CURIAM.
Whereas, the judgment of this court was entered on February 4, 1969 (218 So.2d 495) affirming the final judgment of the Circuit Court for Dade County, Florida, in the above styled cause; and
Whereas, on review of this court’s judgment, by certiorari, the Supreme Court of Florida, by its opinion and judgment filed December 3, 1969 and mandate dated January 16, 1970 reversed this court’s judgment and remanded the cause for further proceedings
Now, therefore, It is Ordered that the mandate of this court issued in this cause on February 20, 1969 is withdrawn, the opinion and judgment of this court filed February 4, 1969 is vacated, the said opinion and judgment of the Supreme Court of Florida (229 So.2d 254) is herewith made the opinion and judgment of this court, the final judgment of the Circuit Court granting certiorari to the Florida Processing Company and quashing the order of the Pollution Control Board of Metropolitan Dade County, appealed from herein, is reversed and the cause is remanded to the Circuit Court for further expedited proceedings not inconsistent with the opinion and judgment of the Supreme Court of Florida. Costs allowed shall be taxed in the Circuit Court (Rule 3.16(b) F.A.R., 32 F.S.A.